USCA4 Appeal: 21-6435      Doc: 12         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6435


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DESHAWN JAMEL GREENE, a/k/a Train,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:10-cr-00144-WO-1)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Deshawn Jamel Greene, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6435      Doc: 12         Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

               Deshawn Jamel Greene appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), and a subsequent order denying

        reconsideration. We review a district court’s denial of a compassionate release motion for

        abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating

        standard of review), cert. denied, 142 S. Ct. 383 (2021). After reviewing the record, we

        conclude that the district court did not abuse its discretion and sufficiently explained the

        reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021)

        (discussing amount of explanation required for denial of compassionate release motion).

        Accordingly, we affirm the district court’s orders. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2